ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-291, concluding that as matter of reciprocal discipline pursuant to Rule 1:20-14, ARTURO SUAREZ-SIL-VERIO of NEW YORK, NEW YORK, who was admitted to the bar of this State in 2002, should be suspended from the practice of law for a prospective period of one year based on discipline imposed in New York for unethical conduct that in New Jersey constitutes violations of RPC l.l(a)(gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 3.3(a)(1) (false statement of fact or law to a tribunal), RPC 3.4(c)(knowingly disobeying an obligation under the rules of a tribunal), and RPC 8.4(d)(conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that ARTURO SUAREZ-SILVERIO is suspended from the practice of law for a period of one year, effective November 1, 2016, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b) (15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC *5488.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.